 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     ANTHONY PENTON,                                      Case No. 2:11-cv-0518 TLN KJN P
12
                                              Plaintiff, [PROPOSED] ORDER
13
                        v.
14

15   HUBARD, et al.,
16                                        Defendants.
17

18           Plaintiff is a state prisoner, proceeding through counsel. Defendants have moved for the

19   court to file under seal for the duration of this litigation, pending further order, the Rebuttal

20   Expert Disclosure of Defendants Donahoo, Salas, Walker, Bradford, Lynch, Pool, Virga,

21   Morrow, Gaddi, Besenaiz, and Quinn.

22            Good cause appearing, IT IS HEREBY ORDERED that the motion to seal (ECF No. 193)

23   is granted. The Clerk is directed to keep the Rebuttal Expert Disclosure by Defendants Donahoo,

24   Salas, Walker, Bradford, Lynch, Pool, Virga, Morrow, Gaddi, Besenaiz, and Quinn under seal

25   until further Court order.

26   Dated: March 16, 2020

27
     /pent0518.sea.d2
28
